Citation Nr: 1504943	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-19 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran contends that service connection is warranted for tinnitus as a result of his exposure to loud noise during service, including mortar, rifle, machine gun, and grenade fire.  He reported that after infantry training he was assigned to be a spotter at the shooting range, spending all day next to firing weapons.  The Veteran asserts that he has constant ringing in his ears that began during active service in 1971.  He submitted a copy of a Board decision granting another veteran entitlement to service connection for tinnitus as well as internet information about tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are void of any complaints or findings of tinnitus.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Infantry Operations Intelligence Specialist.  He was shown to receive a Parachute Badge and Sharpshooter and other expert weapon awards as well as complete infantry leadership and basic airborne training. 

In a November 2010 VA examination report, the Veteran complained of constant tinnitus that began during service.  He reported military noise exposure from diesel trucks, helicopters, machine guns, pistols, mortars, and grenades.  The Veteran also indicated he had no occupational noise exposure in his job as a probation officer after service.  The examiner opined that the Veteran's tinnitus was "as likely as not" a symptom associated with hearing loss but was "not at least as likely as not" the result of noise exposure during military service.  In the cited rationale, the examiner highlighted that hearing was normal at service separation.  It was noted that damage from noise exposure occurs at the time of the exposure and that a normal audiogram subsequent to noise exposure would verify that hearing recovered without a permanent threshold shift.

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Post-service evidence of record reflected findings of tinnitus, as bilateral, constant tinnitus was clearly noted on physical examination in the November 2010 VA examination report.  

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignment.  38 U.S.C.A. § 1154(a) (West 2014).  Service personnel records, including his DD Form 214, demonstrated that the Veteran served as an Infantry Operations Intelligence Specialist.  The Veteran's reported duties comport with the nature of his MOS and his duty station.  There is no evidence of record demonstrating that the Veteran was not exposed to noise from diesel trucks, helicopters, machine guns, pistols, mortars, and grenades during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.  

The VA examination report dated in November 2010 is inadequate for purposes of determining service connection, as the VA examiner did not adequately consider the Veteran's statements that he experienced ringing in his ears since active service and instead simply noted that the Veteran's service treatment records did not show hearing loss at service separation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

During the pendency of the appeal, the Veteran asserted that he experienced tinnitus since acoustic trauma during service in 1971.  His statements as to this regard are competent evidence to establish that tinnitus began in service and has continued since that time.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Moreover, the Board finds the Veteran's statements as to the onset and the continuing symptoms of tinnitus credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In view of the totality of the evidence, including the Veteran's documented in-service MOS during active duty, the current findings of tinnitus, the diminished probative value of the November 2010 VA examination report, and the competent and credible reports of in-service hazardous noise exposure and continuous symptoms of tinnitus that began during active service, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his active military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


